EXHIBIT 99.4 Occidental Petroleum Corporation Third Quarter 2010 Earnings Conference Call October 19, 2010 1 2 Third Quarter 2010 Earnings - Highlights Third Quarter 2010 Earnings - Highlights •Core Results - $1.2 Billion vs. $929 Million in 3Q09 –Core EPS $1.47 (diluted) vs. $1.14 in 3Q09. •Net Income - $1.2 Billion vs. $927 Million in 3Q09 –EPS $1.46 (diluted) vs. $1.14 in 3Q09. 2 3 ($ in millions) •Core Results for 3Q10 of $1.745 B vs. $1.464 B in 3Q09 –Improvement in 2010 driven mostly by higher commodity prices with additional contributions from higher volumes.Partially offsetting these gains were higher DD&A rates and higher operating expenses, partly resulting from fully expensing CO2 costs in 2010. Third Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 3Q10 vs. 3Q09 3 4 3Q103Q09 Reported Segment Earnings ($ mm)$1,745$1,464 WTI Oil Price ($/bbl)$76.20$68.30 NYMEX Gas Price ($/mcf)$4.53$3.60 Oxy’s Realized Prices Worldwide Oil ($/bbl)$70.71$62.79 US Natural Gas ($/mcf)$4.20$3.04 Third Quarter 2010 Earnings - Oil & Gas Segment 4 5 Third Quarter 2010 Earnings - Oil & Gas Segment 3Q103Q09 Oil and Gas Production Volumes (mboe/d) 751705 Oil and Gas Sales Volumes (mboe/d) 749702 –Year-over-year increases of over 6.5%. •Most of the year-over-year production increases came from the Middle East / North Africa region, with smaller increases in Argentina and the US. •Sales volume differs from the production volumes above due mainly to the timing of a lifting in Argentina. •Exploration expense was $83 million in 3Q10. 5 6 Third Quarter 2010 Earnings - Oil & Gas Segment - Cash Production Costs and Taxes Third Quarter 2010 Earnings - Oil & Gas Segment - Cash Production Costs and Taxes •Oil and gas cash production costs, excluding production and property taxes, were $10.25 per boe for YTD 2010. –Full-year 2009 costs were $9.37 a boe. –The nine-month increase reflects $0.35 a barrel higher CO2 costs, due to our decision to expense 100% of injected CO2 beginning in 2010, and higher field support operations, workovers and maintenance costs. –The higher domestic workover activity is mostly in the Permian. •Taxes - other than on income were $1.76 per boe for the first nine months of 2010 compared to $1.60 per boe for all of 2009.These costs, which are sensitive to product prices, reflect the effect of higher crude oil and gas prices in 2010. 6 7 ($ in millions) *Lower feedstock costs •Core Results for 3Q10 of $189 mm vs. $108 mm in 2Q10 –Results reflect improvement from 2Q10 in both volumes and margins across most product lines.Export markets have improved more rapidly than domestic markets due in part to the favorable feedstock costs in North America versus Europe and Asia. Third Quarter 2010 Earnings - Chemical Segment Variance Analysis - 3Q10 vs. 2Q10 7 8 ($ in millions) •Core Results for 3Q10 of $163 mm vs. $77 mm in 3Q09 –The increase in earnings was mainly due to trading and marketing income and higher margins in the pipeline businesses. Third Quarter 2010 Earnings - Midstream Segment Variance Analysis - 3Q10 vs. 3Q09 8 9 Third Quarter 2010 Earnings - Nine Months Results & Capital Spending Third Quarter 2010 Earnings - Nine Months Results & Capital Spending YTD2010YTD2009 •Net Income ($ mm)$3,318$1,977 •EPS (diluted)$4.07$2.43 •Core Income ($ mm)$3,336$2,025 •EPS (diluted)$4.09$2.48 •Capital spending for 3Q10 was about $1.1 billion and $2.8 billion for YTD 2010. –Year to-date capital expenditures by segment were 82% in Oil and Gas, 13% in Midstream with the remainder in Chemicals. –Our total year capital is expected to be about $4.4 billion. –The capital spending rate will increase in 4Q10 largely in our domestic operations and in Iraq. 9 10 Third Quarter 2010 Earnings - Shares Outstanding and Debt Shares Outstanding (mm)YTD109/30/10 Weighted Average Basic812.4 Weighted Average Diluted813.8 Basic Shares Outstanding812.6 Diluted Shares Outstanding814.0 9/30/1012/31/09 Debt/Capital7%9% 10 11 Cash Flow From Operations Beginning
